DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 3/2/21.  Applicant amended claims 1, 2, 6, 7.  Claims 1-10 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2008/0302173) in view of Nagasaka et al. (US Patent 6,039,029).




Saito discloses an electronic throttle valve apparatus comprising: a throttle housing (58) (see Fig. 8) having one side installed in an intake manifold (59) (see Fig. 8, par. [0048]) of an engine (62) (see Fig. 8);
a throttle valve (not numbered) rotatably provided within the throttle housing (58)(see Fig. 8);
an air tube (53) (see Fig. 8) fastened to the other side of the throttle housing (58) (see Fig. 8) and fastened to an intake flow line (54) (see Fig. 8); and
a suction pressure sensor (52) (see Fig. 8), par. [0049]) provided in the air tube (53) and configured to measure pressure of an intake air (67) (see Fig. 8) that flows through the intake flow line.

    PNG
    media_image1.png
    344
    517
    media_image1.png
    Greyscale

However, Saito fails to disclose that the air tube comprises a body portion  provided in the form of a tube to allow the intake air to flow; a plurality of boss portions that protrudes from one side of the body portion toward the throttle housing, and are 
wherein the boss portion are formed on the plurality of flange portions, respectively, and 
wherein the throttle housing comprises a plurality of fastening grooves radially formed on the other side surface of the throttle hosing to allow the plurality of boss portions formed on the air tube to be respectively inserted therein.
Nagasaka teaches that an air tube comprises a body portion (200) (see Fig. 1, par. [0037]) provided in the form of a tube to allow the intake air to flow;
a boss portion (see the annotated Fig. 2 below) that protrudes from one side of the body portion toward the throttle housing, and are radially formed to be fastened to a throttle housing; and
a flange portion radially formed to extend from one side end of the body portion to an outside in the radial direction; wherein the boss portion are formed on a flange portion, and wherein the throttle housing comprises a fastening groove radially formed on the other side surface of the throttle hosing to allow the boss portion formed on the air tube to be respectively inserted therein (see the annotated Fig. 2 below).

    PNG
    media_image2.png
    566
    754
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saito by using a boss portion that protrudes from one side of an air tube toward a throttle housing, and are radially formed to be fastened to a throttle housing; and a fastening groove radially formed on the other side surface of the throttle hosing to allow the boss portion formed on the air tube to be respectively inserted therein as taught by Nagasaka for providing an improved arrangement for controlling the airflow through an induction system so as to permit smooth running and proper air fuel ratio (see Nagasaka, col. 1, lines 40-44).

With regards to the plurality of boss portions, the plurality of flange portions, and the plurality of fastening grooves, it would have been obvious to one having ordinary 

With regards to claim 2:
Saito discloses the electronic throttle valve apparatus of claim 1, the modified Saito further discloses wherein the air tube comprises:
a sensor fastening portion that protrudes from an outer periphery of the body portion (200) in a radial direction (see Fig. 1), and includes a communication aperture (155) (see Fig. 1) formed to communicate with an inside thereof to allow the intake air that passes through the body portion to flow therein, the suction pressure sensor (150) (see Saito, Fig. 1, par. [0040]) being inserted and fastened into the sensor fastening portion.

    PNG
    media_image3.png
    506
    377
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    586
    781
    media_image4.png
    Greyscale


With regards to the plurality of hook fastening portions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a plurality of hook fastening portions as recited above since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) see MPEP 2144.04.



The modified Saito discloses the electronic throttle valve apparatus of claim 2, Saito further discloses wherein the body portion further comprises a sensor fixing portion formed to fasten and fix the suction pressure sensor (150) by a screw (104) (see Fig. 1) when the suction pressure sensor is inserted into the sensor fastening portion, and wherein the sensor fixing portion is provided to allow the screw to be fastened as a female tap is formed during the screw fastening (see Fig. 1).

With regards to claim 4:
The modified Saito discloses the electronic throttle valve apparatus of claim 3, Saito further discloses wherein the sensor fixing portion is provided in the form of a slit along a circumferential direction of the sensor fastening portion, and is formed to be fastened and fixed by the screw (104) with the suction pressure sensor (150) rotated to a desired direction (see Fig. 1).

With regards to claim 6:
The modified Saito discloses the electronic throttle valve apparatus of claim 2; the modified Saito further discloses wherein the hook fastening portions are formed on at least two of the plurality of flange portions (see Nagasaka, Fig. 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20080302173) in view of Nagasaka et al. (US Patent 6,039,029) as applied to claim 2 above, and further in view of Wada (US 2002/0117136).

The modified Saito discloses the electronic throttle valve apparatus of claim 2; however, Saito fails to disclose wherein the sensor fastening portion is provided to deploy the suction pressure sensor with a predetermined inclination with respect to a flow direction of the intake air that passes through the body portion.
Wada teaches a pressure sensor fastening portion (105)(see Fig. 11) is provided to deploy a suction pressure sensor (104) (see Fig. 11, par. [0069]) with a predetermined inclination with respect to a flow direction of the intake air that passes through an air distribution box (60) (see Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saito by deploying a suction pressure sensor with a predetermined inclination with respect to a flow direction of the intake air that passes through the body portion as taught by Wadafor easily assembling to enhance the maintenance of the engine and detecting the intake air pressure precisely (see Wada, par. [0070]).

Claims 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2008/0302173) in view of Nagasaka et al. (US Patent 6,039,029) as applied to claim 2 above, and further in view of Marentette (US Patent 6,298,816).
With regards to claim 7:
The modified Saito discloses the electronic throttle valve apparatus of claim 2; however, Saito fails to disclose a plurality of hook projections radially formed on the 
Marentette teaches a plurality of hook projections radially formed on the outer periphery of the throttle housing to be respectively inserted and fastened into the plurality of hook grooves formed on the air tube (see Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saito by using a plurality of hook projections radially formed on the outer periphery of the throttle housing to be respectively inserted and fastened into the plurality of hook grooves formed on the air tube as taught by Marentette for providing a simple and secure method for connecting the air tube to the throttle valve housing (see Marentette, abstract).

With regards to claim 8:
The modified Saito discloses the electronic throttle valve apparatus of claim 7; Marentette further teaches wherein the boss portion (40) comprises a first boss portion and a second boss portion (see Fig. 1A) respectively formed in diagonal locations around a direction in which the intake air flows in the body portion of the air tube (see Fig. 1A), three-point projections are formed to project in the radial direction on outer peripheries of the first boss portion and the second boss portion (see Fig. 1 A).

With regards to claim 9:
	The modified Saito discloses the electronic throttle valve apparatus of claim 8; however, Saito fails to disclose wherein a location of the three-point projection 
With regards to the location of the three-point projection, it is the examiner's position that the location of the three-point projection formed on the first boss portion and a location of the three-point projection formed on the second boss portion are different from each other with respect to circumferential directions thereof would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of the throttle housing, air tube and the engine. Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20080302173) in view of Nagasaka et al. (US Patent 6,039,029) as applied to claim 2 above, and further in view of Torii et al. (US 2004/0084016).
With regards to claim 10:
The modified Saito discloses the electronic throttle valve apparatus of claim 2; however, Saito fails to disclose wherein the boss portion includes a through-hole formed thereon to allow a screw to be penetratingly inserted into the through-hole to 
Torii teaches that a boss portion (not shown) includes a through-hole formed thereon to allow a screw to be penetratingly inserted into the through-hole to fasten a throttle housing to an intake manifold by the screw when an air tube is fastened to the throttle housing (see par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saito by fastening the throttle housing to the intake manifold by the screw or bolts as taught by Torii for effectively and securely connecting the throttle housing on the intake manifold (see Torii, par. [0027]).

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered and they are not deemed persuasive.  With regards to claim 1, Applicant argued that Nagasaka does not teach a plurality of boss portions that protrude from one side of the body portion of the air tube toward the throttle housing, and are formed radially to be fastened to the throttle housing by being inserted into corresponding fastening grooves (see Remarks, pages 8-10).  The examiner respectfully disagrees.  Nagasaka teaches a boss portion that protrudes from one side of a body portion toward a throttle housing, and is formed radially to be fastened to the throttle housing by being inserted into corresponding fastening groove (see the annotated Fig. 2 below)


    PNG
    media_image5.png
    529
    864
    media_image5.png
    Greyscale


With regards to the plurality of boss portions and the plurality of fastening grooves, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a plurality of boss portions and fastening grooves as recited above since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) see MPEP 2144.04.   Therefore, Nagasaka teaches the claimed limitation in dispute.

                                                               CONCLUSION
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:00 p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747